Citation Nr: 0604741	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-15 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased initial rating for major 
depression, currently rated as 50 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder as a result of lung surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on verified active duty from July 1967 to 
June 1974, and the record indicates additional periods of 
reserve duty.

This claim comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1991 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

These claims were previously before the Board and remanded in 
August 1992, May 1996, and most recently in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2006, the veteran submitted a written statement 
indicating she wished to be scheduled for a videoconference 
hearing before the Board.  A review of the claims file 
indicates that the veteran has not previously been afforded 
such a hearing.

From the above, the Board finds that the veteran submitted a 
timely request for a Board hearing within the parameters of 
38 C.F.R. § 20.702(c).  Accordingly, her motion for a 
videoconference hearing is hereby granted.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule a hearing for the 
veteran and any witnesses before a Veterans 
Law Judge at her local RO (Los Angeles, 
California), offering whichever type she 
desires, i.e., an in-person hearing or a 
videoconference hearing.  The RO should 
notify the veteran and her representative of 
the date of such hearing by sending a letter 
of notification to the veteran at her 
address of record, with a copy to her 
representative.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping in 
mind the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2005).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


